Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Quix et al (US PG Pub No. 2018/0236997) teaches 
A vehicle control device for controlling a hybrid vehicle, 
the hybrid vehicle including: 
an internal combustion engine that includes an EGR device configured to perform exhaust gas recirculation that causes a part of exhaust gas discharged to an exhaust gas passage to recirculate into a cylinder; 
an electric drive device that includes one or more rotating electrical machines and is configured to drive the hybrid vehicle and perform an engine-based power generation being electric power generation using power of the internal combustion engine; 
a power storage device configured to be chargeable and dischargeable by transmitting and receiving electric power to and from the electric drive device; and 
a travel route acquisition device configured to acquire a travel route information from a departure point to a destination of the hybrid vehicle, 
the hybrid vehicle having drive modes that include: 
an EV drive mode in which the electric drive device is driven by the electric power of the power storage device to drive the hybrid vehicle without using a driving force of the internal combustion engine; and 
an HV drive mode in which the hybrid vehicle is driven by a driving force of at least one of the electric drive device and the internal combustion engine while performing the engine-based power generation, 
the vehicle control device comprising a processor configured to: 
However the prior art of record fails to show or adequately teach
where the hybrid vehicle is started under a cold condition in which temperature of the internal combustion engine is lower than a temperature threshold value that allows a start of the exhaust gas recirculation, calculate, based on the travel route information, an average vehicle driving power in a vehicle running section under a warm condition after the temperature of the internal combustion engine reaches the temperature threshold value after the start of the hybrid vehicle; and 
limit an amount of power generated by the engine-based power generation in the cold condition so as to be smaller when the calculated average vehicle driving power is high than when the calculated average vehicle driving power is low, and, during the HV drive mode after a transition to the warm condition, execute the engine-based power generation -30- accompanied by the exhaust gas recirculation with an EGR ratio that increases engine thermal efficiency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747